EXHIBIT 10.7

AMENDMENT NO. 6 TO CREDIT AGREEMENT

This Amendment Agreement dated as of November 26, 2012 (this “Amendment”) is
made and entered into between M&T BANK CORPORATION (the “Borrower”) and
CITIBANK, N.A. (the “Lender”).

WITNESSETH

WHEREAS, the Borrower and the Lender entered into that certain Credit Agreement
dated as of December 15, 2000 (the “Original Agreement”), as amended by (i) that
certain Amendment No. 1 dated as of December 9, 2003, (ii) that certain
Amendment No.2 dated as of January 30, 2009, (iii) that certain Amendment No.3
dated as of December 4, 2009, (iv) that certain Amendment No. 4 dated as of
December 3, 2010, and (v) that certain Amendment No. 5 dated as of November 21,
2011 (the Original Agreement, as so amended, being hereinafter referred to as
the “Agreement”);

WHEREAS, the Borrower and the Lender desire to amend the Agreement in certain
respects;

NOW THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings attributed thereto in the Agreement.

SECTION 2. Amendments.

(a) The definition of “Applicable Facility Fee Rate” in Section 1.01 of the
Agreement is amended and restated in full as follows:

“Applicable Facility Fee Rate” means 0.20% per annum.”

(b) The definition of “Commitment Termination Date” in Section 1.01 of the
Agreement is amended and restated in full as follows:

“Commitment Termination Date” means the day 364 days after November 26, 2012 or,
in the event that the Commitment is extended pursuant to Section 2.04(d), the
date to which the Commitment is extended; provided, that if such day is not a
Business Day, the Commitment Termination Date shall be the immediately preceding
Business Day.”



--------------------------------------------------------------------------------

SECTION 3. Representations True; No Default. On and as of the date hereof and on
and as of the Effective Date (as defined below), the Borrower represents and
warrants to the Lender that:

(a) the representations and warranties contained in Article IV of the Agreement
are correct on and as of the date of this Amendment as though made on and as of
such date; and

(b) no event has occurred and is continuing, or would result from the execution
and delivery of this Amendment, which constitutes a Default.

SECTION 4. Legal Obligation. The Borrower represents and warrants to the Lender
that this Amendment has been duly authorized, executed and delivered on its
behalf, and that the Agreement, as amended hereby, constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms.

SECTION 5. Ratification. Except as amended hereby, the Agreement and all other
documents executed in connection therewith (including, without limitation, the
Note) shall remain unchanged and in full force and effect. The Agreement, as
amended hereby, and all rights and powers created thereby or thereunder and
under such other documents, are in all respects ratified and confirmed.

SECTION 6. Conditions Precedent. The amendments to the Agreement set forth in
Section 2 hereof will become effective on and as of the first date on which the
Lender has received the following, each in form and substance satisfactory to
the Lender (the “Effective Date”):

(a) a counterpart of this Agreement duly executed by the Lender and the
Borrower;

(b) certified copies of all documents evidencing necessary corporate action and
governmental and other third party approvals, if any, with respect to this
Amendment;

(c) a favorable written opinion of the Deputy General Counsel of the Borrower,
covering such matters relating to this Amendment as the Lender may require;

(d) a certificate of the Borrower’s Corporate Secretary or Assistant Secretary
certifying the names and true signatures of the Borrower’s officers authorized
to sign this Amendment; and

(e) evidence of payment by the Borrower of all documented fees and expenses of
the Lender, including the reasonable fees and expenses of counsel to the Lender,
in connection with the negotiation, preparation, execution and delivery of this
Amendment.

 

2



--------------------------------------------------------------------------------

SECTION 7. Miscellaneous.

(a) The Agreement and this Amendment shall be read, taken and construed as one
and the same instrument.

(b) This Amendment shall be governed by, and construed in accordance with, the
law of the State of New York.

(c) Any reference in the Agreement to “this Agreement”, “hereunder”, “herein” or
words of like import, and each reference in any other document executed in
connection with the Agreement (including, without limitation, the Note) to “the
Agreement”, “thereunder”, “therein” or words of like import, shall mean and be a
reference to the Agreement as amended hereby.

(d) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

M&T BANK CORPORATION By:  

/s/ Darlene Spychala

Name:   Darlene Spychala Title:   Administrative Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Robert B. Goldstein

Name:   Robert B. Goldstein Title:   Managing Director